DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tanaka et al (US 20090268256 A1).
Referring to claim 1:
Tanaka et al disclose an image output device that includes a storage and outputs image data stored in the storage, the image output device comprising:
a detector 101 that detects whether or not specific image information is included in the image data; 
an output controller 10 that allows an output of the image data when the image data does not include the specific image information, and disallows the output of the image data when the image data includes the specific image information; and
an eraser that erases the image data from the storage when the specific image information is included in the image data. See at least par. 50.
Referring to claim 11:
Tanaka et al discloses a stored program (see par 32) for causing a computer of the output device to perform the functions as set forth in claim 1. Therefore claim 11 is rejected as presented above.
Referring to claim 12:
Claim 12 is the control method corresponding to the functions of the output device as set forth in claim 1 and is therefore rejected as presented above.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art searched and of record neither anticipates nor suggests in the claimed combinations, varying the magnification of the image data at a plurality of different magnifications, and detecting whether or not the specific image information is included in each of a plurality of data after being variably magnified at the plurality of magnifications by the variable magnifier.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should submitted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document (JP 2007-201898) on pages 1-2 of the specification.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Saisho (US 20130301070 A1) discloses performing re-printing while reducing an amount of storage for storing print image data to be used for checking processing. This is achieved by determining whether an image printed on the sheet is correct based on the image data obtained by reading the printed image and stored image data and controlling deletion of the image data stored in the storage unit based on a determination result (abstract).

Ishimoto et al (US 20070147929 A1) disclose inhibiting deletion of a page determined to have a copy-forgery-inhibited pattern (see Fig 60).
Yamada et al (US 20040263891 A1) disclose when trigger information "CCC", corresponding to a "suppress print" control operation, is recognized by signature information recognition unit 201, a signal inhibiting image data printing is output to printer unit 102 and the image data stored in image memory 110 is erased as the first operation (par. 58).

Matsuda (US 20060262341 A1) discloses, in a case where an embedded pattern is detected from the read out image data of a target document and the target document is determined to be a copy-prohibited document, the read out image data of the target document being already stored (temporarily) in the image storage part 106 are erased whenever the target document is determined to be a copy-prohibited document (par. 114).

Masaki et al (US 20020054315 A1) discloses, to prevent forgery, when a specified pattern is detected, a print stop block not only stops the printing at a random timing, but also it sends a reset signal to the printer 7 in order to destroy the data in the buffer in the printer 7 (par. 29).

Ukai et al (US 5604596 A) determines whether or not a specific pattern of the original obtained from the RGB signals stored in the memory 210 is matched to the reference pattern (see Fig. 16). The determination result (the second determination result) is then stored in the control data buffer 214. After this, the system controller 303 

Kubo (US 20190356815 A1), which has an earlier priority date, generates each of a plurality of magnification-changed images by magnifying the image data at a plurality of magnifications different from each other, detecting a specific image from the plurality of magnification-changed images, and restricting printing of the image data in a case where the specific image is detected (abstract).

Nakai et al (US 20100245898 A1) disclose when image data or an area in an image is to be enlarged by the zoom processing, leak-preventing identification mark detection, positional relation calculation, and forgery-preventing identification mark detection is performed to determine whether patterns respectively representing a leak-preventing identification mark and a forgery-preventing identification mark are included separately in the entire area of the image and in an area to be enlarged or not (abstract).

Yasuda (US 20090002778 A1) discloses image data stored in the storage unit 42 can be deleted instead of replaced with the mask image, when the copy-prohibited document is detected (par. 96).

Ohno (US 7463389 B2) disclose generating a tint-block image by performing image processing to input background image using predetermined rule. The dot pattern for each tint-block image regions is detected. The boundary shape of the regions are acquired based on the detected result to calculate variable magnification of tint-block image. The size of image regions is changed according to the variable magnification of tint-block image (summary).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
30 December 2021